Citation Nr: 0817226	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  06-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
service connected diabetes mellitus. 

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper and bilateral lower extremities 
as secondary to diabetes mellitus. 

4.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity was denied in a January 2002 
rating decision.  The veteran was notified of this decision 
in March 2002 but did not initiate an appeal.  This decision 
is final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  However, a 
veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 C.F.R. § 3.156(a).  The 
veteran's claims for service connection for peripheral 
neuropathy of the left upper extremity and bilateral lower 
extremities were not previously considered.  

Although the earlier decision denied service connection on a 
direct basis and the current appeal is premised on a 
contention that there is current peripheral neuropathy 
secondary to diabetes mellitus; a different theory of 
entitlement for a previously denied final claim does not 
constitute new and material evidence.  Ashford v. Brown, 10 
Vet. App. 120 (1997); Perry v. West 12 Vet. App. 365 (1999).  

Furthermore, a determination on whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider an underlying 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
peripheral neuropathy of the right upper extremity.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156a (2002).  Therefore, the Board will characterize 
these issues as written on the first page of this decision. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's case was certified to the Board in July 2006, 
and he was notified that he had 90 days in which to submit 
additional evidence.  In September 2006, the veteran notified 
VA that he had recently been diagnosed with neuropathy of the 
legs and feet due to diabetes, and that his records were at 
the VA Medical Center (VAMC) in Salem, Virginia.  An October 
2006 letter from the veteran stated he had undergone an 
examination at the Salem VAMC and that it was relevant to his 
claim for neuropathy, including on a new and material basis.  
Finally, a November 2007 statement from the veteran requested 
that VA obtain all records from his clinical pharmacist at 
the Salem VAMC.

VA has a duty to assist the veteran in obtaining all relevant 
medical records, including records in the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2) 
(2007).  The Board notes that the veteran's initial request 
to obtain additional VA records was received within 90 days 
of the certification of the claim to the Board.  The other 
records requests are potentially relevant to at least one if 
not all of the veteran's claims.  Therefore, his claims must 
be remanded in order to obtain these records.  

The veteran was afforded a VA examination for diabetes 
mellitus in May 2005.  The examiner expressed an opinion 
regarding the etiology of the veteran's hypertension, and 
found that it was more likely than not due to factors other 
than diabetes.  The veteran has conceded that the 
hypertension preceded the onset of diabetes, but contends 
that the hypertension was aggravated by diabetes, and has 
reported an increase in hypertension symptomatology since the 
onset of diabetes.  The opinion pertaining to carpal tunnel 
syndrome of the upper extremities also did not address the 
possibility of aggravation.  A statement from the veteran's 
spouse can be read as reporting an increase in pertinent 
symptoms after the onset of diabetes.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Therefore, the Board finds 
that an additional VA examination would be helpful in 
reaching a determination in this case. 

The United States Court of Appeals for Veterans Claims has 
held that, at a minimum, adequate VCAA notice in an increased 
rating claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The veteran has not yet been explicitly told that he could 
substantiate his claim for an increased rating for diabetes 
with evidence of the impact that the disability has on daily 
life.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that his claim 
for an increased rating for diabetes 
mellitus could be substantiated with 
evidence of the effect that worsening 
of the disability has on his employment 
and daily life

2.  Obtain all VA treatment records and 
examination reports from the Salem VAMC 
dated from February 2005 to the 
present.  These records should include 
the August 2006 examination and the 
pharmacy records from Ashraf 
Iranmanesh.  

3.  After the requested records have 
been obtained and associated with the 
claims folder, schedule the veteran for 
an examination to determine whether 
diabetes has aggravated any peripheral 
neuropathy of the lower extremities, 
neuropathy of the upper extremities or 
hypertension.  All indicated tests and 
studies should be conducted.  The 
claims folder must be provided to the 
examiner for use in the study of this 
case.  

The examiner should answer the 
following questions: 1) Is it as likely 
as not that the veteran's nonservice 
connected hypertension has been 
aggravated by his service connected 
diabetes?  If so, quantify the amount 
of the aggravation, if possible.  2) Is 
it as likely as not that the veteran's 
carpal tunnel syndrome of the upper 
extremities has been aggravated by his 
service connected diabetes?  If so, 
quantify the amount of the aggravation, 
if possible.  3) Does the veteran have 
a current diagnosis of peripheral 
neuropathy of the lower extremities?  
If so, is it as likely as not that this 
disability was either caused or 
aggravated by the veteran's diabetes 
mellitus?  The reasons for all opinions 
should be included in the examination 
report. 

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

